Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for First Quarter 2008 Columbia, SC, April 24, 2008SCANA Corporation (NYSE: SCG) today reported consolidated earnings for the first quarter of 2008 of $109 million, or $.94 per share, compared to $86 million, or $.73 per share, for the first quarter of 2007. “We are very pleased with our strong first quarter financial results,” said Jimmy Addison, senior vice president and chief financial officer. “Several positive factors contributed to the higher quarterly earnings, including sustained customer growth throughout our regulated service territories, improved industrial and wholesale sales and the impact of the retail electric rate increase in South Carolina. We also had improved earnings in our non-regulated retail natural gas marketing business in Georgia.” FINANCIAL RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company South Carolina Electric & Gas Company (SCE&G), SCANA’s principal subsidiary, reported earnings in the first quarter of 2008 of $60 million, or $.51 per share, compared to $37 million, or $.32 per share, in the same quarter last year. The higher earnings are due primarily to improved electric sales margins driven by customer growth, improved industrial and wholesale sales and the electric rate increase that was effective January 1, 2008. Natural gas sales margins were also higher due to the November 2007 Rate Stabilization Act rate adjustment. At March 31, 2008, SCE&G was serving approximately 643,000 electric customers and approximately 305,000 natural gas customers, up 2.1 percent and 1.3 percent, respectively, from the same time last year. PSNC Energy PSNC Energy, SCANA’s retail natural gas subsidiary headquartered in Gastonia, North Carolina, reported earnings of $28 million, or $.24 per share, in the first quarter of 2008, compared to $27 million, or $.23 per share, in the first quarter of 2007. The improvement was due primarily to customer growth. At March 31, 2008, PSNC Energy was serving approximately 461,000 natural gas customers, an increase of 3.3 percent over the last twelve months. Carolina Gas Transmission Carolina Gas Transmission Corporation reported earnings in the first quarter of 2008 of $3 million, or $.02 per share, unchanged compared to the first quarter of SCANA Energy SCANA Energy, the Company’s retail natural gas marketing business in Georgia, reported earnings of $22 million, or $.19 per share, in the first quarter of 2008, compared to $18 million, or $.16 per share, in the first quarter of 2007. This improvement is due primarily to improved sales margins which more than offset higher operating and customer service expenses compared to last year.At March 31, 2008, SCANA Energy was serving more than 490,000 customers in Georgia, maintaining its position as the second largest natural gas marketer in the state. Corporate and Other Non-Regulated SCANA’s corporate and other businesses, which include SCANA Communications, ServiceCare, SCANA Energy Marketing and the holding company, reported a loss of $3 million, or $.02 per share in the first quarter of 2008, compared to breakeven results for the first quarter of 2007.The decline is due to synthetic fuel royalties recorded in the first quarter of 2007 (royalties were reversed in subsequent quarters due to phase-out driven by high oil prices). 2008 EARNINGS OUTLOOK The Company affirms its previous guidance that 2008 earnings will be in the range of $2.90 to $3.05 per share. This estimate assumes normal weather in the Company’s electric and natural gas service areas and excludes any potential impacts from changes in accounting principles and certain gains or losses from investing activities, litigation, and sales of assets. Other factors and risks that could impact future earnings are discussed in the Company’s filings with the Securities and Exchange Commission and below under the Safe Harbor Statement.
